Citation Nr: 1613759	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected major depressive disorder with panic attacks.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to October 1998 and from April 2000 to March 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.  These matters were previously remanded in December 2011. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary with respect to the Veteran's claims.

The Veteran was most recently afforded an examination for her service-connected major depressive disorder with panic attacks in June 2012, pursuant to the Board's December 2011 remand order.  Since that time, the record reflects that the Veteran was hospitalized in March 2013 as she was considering suicide.  Furthermore, the record reflects that the Veteran receives continuous treatment through VA, but the most recent VA treatment records in evidence are from July 2013.  Given that nearly four years have passed since the last examination and there is some indication that the Veteran's disability may have worsened, as well as the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's disability, the Board finds that remand for a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing VA medical records dated from July 2013 to the present should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Furthermore, a July 2013 VA treatment record indicates that the Veteran applied for Social Security Administration (SSA) benefits, although it is unclear whether she applied for benefits with respect to herself or to her son, or both.  As any records associated with a claim for SSA disability benefits on behalf of the Veteran may contain information relevant to the issue on appeal, they should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the Board notes that the issue of entitlement to a TDIU was also remanded in December 2011 under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, in a January 2013 rating decision, the RO denied entitlement to a TDIU.  While the Veteran did not appeal this decision, the Veteran's representative again raised the issue of entitlement to a TDIU in a March 2016 statement.  Accordingly, in light of Rice, the Board finds a claim for TDIU has been reasonably raised by the record.  See Rice, 22 Vet. App. 447 (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  However, the claim for a TDIU is inextricably intertwined with the increased rating claim and must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  The Board also finds that a VA social and industrial survey would be helpful in resolving this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record updated VA treatment records dating since July 2013.  

2.  Request copies of any SSA disability benefit determinations as well as the medical records on which such determinations were based.  If the records are unavailable or do not exist, the claims file should be annotated as such and the Veteran and her representative notified of such.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of her service-connected major depressive disorder with panic attacks.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's major depressive disorder with panic attacks should be reported.  The examiner should also indicate the impact of the disorder on the Veteran's occupational and social functioning.

4.  After completing the actions above, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service connected disabilities on his ability to work.  Service connection is in effect for major depressive disorder, endometriosis, back injury residuals, right knee patellofemoral syndrome, and allergic rhinitis.    

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

5.  After completing the requested actions, and any additional action deemed necessary in light of evidence obtained pursuant to this remand, the AOJ should readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

